UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April16, 2012 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. OnApril 17,2012, Hines Interests Limited Partnership (“Hines”) the sponsor of Hines Global REIT, Inc. (“Hines Global”) issued a press release related to Hines Global’s acquisition of 144 Montague. A copy of such press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein are deemed to have been furnished and shall not be deemed to be "filed" under the Securities Exchange Act of 1934, as amended. Item 8.01 Other Events. On April 16, 2012, Hines Global acquired 144 Montague, an office building located in Brisbane, Australia. 144 Montague consists of 158,681 square feet of rentable area that is 100% leased to Ausenco Limited under a lease that expires in October 2021. The net purchase price for 144 Montague was 88.1 million Australian dollars ("AUD") ($91.6 million assuming a rate of $1.04 per AUD based on the transaction date), exclusive of transaction costs and working capital reserves. The acquisition was funded using proceeds from Hines Global's current public offering and a 56.3 million AUD ($58.5 million assuming a rate of $1.04 per AUD based on the transaction date) mortgage loan with Commonwealth Bank of Australia. In connection with the acquisition of 144 Montague, Hines Global will pay $2.1 million in acquisition fees to its advisor, Hines Global REIT Advisors LP. The estimated going-in capitalization rate for 144 Montague is approximately 8.7%. The estimated going-in capitalization rate is determined by dividing the projectedproperty revenues in excess of expensesfor the first fiscal year by the net purchase price (excluding closing costs and taxes). Property revenues in excess of expenses includes all projected operating revenues (rental income, tenant reimbursements, parking and any other property-related income) less all projected operating expenses (property operating and maintenance expenses, property taxes, insurance and property management fees). The projected property revenues in excess of expensesincludes assumptions which may not be indicative of the actual future performance of the property, including the assumption that the current tenant will perform underits lease agreement during the next 12 months. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: 99.1 Press Release of Hines, datedApril 17, 2012 Statements in this Current Report on Form 8-K, including intentions, beliefs, expectations or projections relating to the acquisition described herein, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things, tenant performance, future economic, competitive and market conditions and future business decisions that may prove to be incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks associated with Hines Global's ability to consummate the acquisition and other risks described in the “Risk Factors” section of Hines Global’s Registration Statement on Form S-11, its Annual Report on Form 10-K for the year ended December 31, 2011 and its other filings with the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. April17, 2012 By: /s/ J. Shea Morgenroth Name: J. Shea Morgenroth Title: Chief Accounting Officer and Treasurer 3 Exhibit Index Exhibit No. Description 99.1* Press Release of Hines, datedApril 17, 2012 * Filed herewith
